DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 12/07/2021.

Claim Status
Claims 1-3, 5-19, 21-23 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 12/07/2021 have been fully considered but are not persuasive and moot in view of the new ground(s) of rejection.
Regarding Applicants’ arguments about independent claims 1, 8, Examiner respectfully disagrees. It seems Applicants misread the rejections.
Since the claims don’t mention that “a Protocol Data Unit (PDU) Session Identity” and a “radio bearer identity” are different from each other, it’s reasonable for Examiner to interpret that “a Protocol Data Unit (PDU) Session Identity” is the same as a “radio bearer identity”. Under this interpretation, the limitation is clearly already taught by Fang (Fang, paragraph 90-94, 98, DRB ID) and this interpretation is supported by Minokuchi (Minokuchi, paragraph 54, “Note that the Bearer ID may be called a PDU session ID”).
However, as a show of good faith to compact prosecution (in case Applicants want to amend the claims to clearly indicate that “a Protocol Data Unit (PDU) Session Identity” and “radio bearer identity” 
Under this narrower interpretation, the limitation is taught by Han (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details, “This embodiment of this application provides the following several optional radio resource configuration manners… The radio resource configuration solution provided in this embodiment… may be applied to a plurality of scenarios such as an RRC process, a handover process, and addition, release, or modifying process of a multi-connectivity service”; several of the various optional radio resource configuration manners clearly include PDU session identity and bearer identity).
Regarding Applicants arguments that the PDU session identity in Han is not included in handover process, it seems Applicants misread Han.
Paragraph 214 of Han is about the whole embodiment, and not just about the one example in paragraph 213 as seemed to be misunderstood by Applicants.
Paragraph 192 of Han clearly mentions “This embodiment of this application provides the following several optional radio resource configuration manners.”
Paragraphs 193-213 then describes the various optional radio resource configuration manners (with examples), several of which clearly include PDU session identity and bearer identity.
Paragraph 214 then clearly mentions, “The radio resource configuration solution provided in this embodiment may be used by the radio access network device to configure a DRB and an SRB in a primary cell or a secondary cell, and may be applied to a plurality of scenarios such as an RRC process, a handover process, and addition, release, or modifying process of a multi-connectivity service.”
Clearly the various radio resource configuration manners described in paragraph 193-213 can be applied to a handover process.
Since Applicants seemed to misunderstand the rejections of independent claims 1, 8 (as discussed above), Examiner had included more explanations in the rejections of these claims (Please notes, there is no new grounds of rejection for claims 1, 8, just more explanations).
Applicants’ arguments regarding independent claim 15 (as amended) are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076.

For claim 1. Fang teaches: A method of transferring a radio bearer configuration, the method comprising a source fifth-generation base station (Fang, fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; handover between evolved eNB and the 5G base station means handover from 5G base station to evolved eNB and vice versa; when handover is from 5G base station to evolved eNB, source base station is 5G base station, target base station is evolved eNB; also see fig 4, paragraph 100-109 and fig 5, paragraph 110-121 for more details about the handover process from the perspectives of the target base station and UE):
applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment, the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity; (Fang, fig 3, paragraph 90-94, implicit since step 302 indicates that the request sent by the source base station to the target base station contains “one or more DRB information items configured by the source base station for the UE”, which means source base station already applied bearer configuration to configure bearer for communication between source base 
determining to hand over the user equipment to a target Evolved Universal Terrestrial Radio Access base station; (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for 
based on the determining to hand over the user equipment, sending a Handover Request message including a Handover Preparation Information message to the Evolved Universal Terrestrial Radio Access base station, the Handover Preparation Information message including the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment; (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”)
in response to sending the Handover Request message, receiving a Handover Request Acknowledge message from the Evolved Universal Terrestrial Radio Access base station that includes an Evolved Universal Terrestrial Radio Access Radio Resource Control (RRC) message including a radio bearer configuration based in part on the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment, the included radio bearer configuration including a radio link control (RLC) configuration; (Fang, fig 3, paragraph 90-94, “In step 304, the source base station receives a handover request acknowledgement message transmitted by the target base station. The handover request acknowledgement message carries first DRB configuration information generated by the target base station for the UE according to the handover request message.”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the 
and transmitting a Radio Resource Control message including the Evolved Universal Terrestrial Radio Access Radio Resource Control message to the user equipment that is effective to cause the user equipment to perform a handover to the target Evolved Universal Terrestrial Radio Access base station. (Fang, fig 3, paragraph 90-94, “In step 306, the source base station transmits a radio resource control (RRC) connection reconfiguration message carrying the first DRB configuration information to the UE, where the first DRB configuration information is used for being configured radio resources by the UE.” first DRB configuration information is an Evolved Universal Terrestrial Radio Access Radio Resource Control message since it is radio resource control information from the target base station (evolved eNB); more details from the perspective of the UE in fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration 
Even though, as discussed above, Fang implicitly teaches: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment, the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity, (with the interpretation that Protocol Data Unit (PDU) Session Identity is the same as a radio bearer identity as discussed above) as a show of good faith to compact prosecution, Examiner had also provided prior art below to teach it with the narrower interpretation that Protocol Data Unit (PDU) Session Identity is different from a radio bearer identity, in case Applicants want to amend the claims to clearly indicate that “a Protocol Data Unit (PDU) Session Identity” and “radio bearer identity” are different from each other.
Han from the same or similar fields of endeavor teaches: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment, the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication between base station and terminal (Han, paragraph 53-55, 189-214) in the analogous art of communication.

For claim 2. Fang and Han disclose all the limitations of claim 1, and Han further teaches: further comprising the source fifth-generation base station: transmitting Protocol Data Units to the user equipment using the at least one radio bearer. (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the 

For claim 3. Fang and Han disclose all the limitations of claim 1, and Fang further teaches: wherein the Handover Preparation Information message is a HandoverPreparationInformation message, wherein the HandoverPreparationInformation message comprises a sourceRB-ConfigIntra5GC field, and wherein the sourceRB-ConfigIntra5GC field includes the at least one radio bearer configuration. (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit that one or more data radio bearer (DRB) information items are in fields (areas) of the handover request message)

For claim 5. Fang and Han disclose all the limitations of claim 1, and Fang further teaches: wherein the Handover Request message and the Handover Request Acknowledge message are sent in Xn application protocol messages. (Fang, fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; also see fig 2 for the Xn interface between evolved eNB and 5G base station)

For claim 6. Fang and Han disclose all the limitations of claim 1, and Fang further teaches: wherein the sending the Handover Request message including the Handover Preparation Information message comprises: determining to include the at least one radio bearer configuration in the Handover Preparation Information message based on a capability of the user equipment. (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit since the one or more data radio bearer (DRB) information items are configured by the source base station for the UE)

For claim 7. Fang and Han disclose all the limitations of claim 1, and Fang further teaches: wherein the at least one radio bearer is a Data Radio Bearer (DRB) or a Signaling Radio Bearer (SRB). (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”)

For claim 21. Fang and Han disclose all the limitations of claim 1, and Fang further teaches: wherein the radio bearer configuration includes: a Radio Bearer (RB) identity for a Radio Bearer; or a logical channel configuration (LogicalChannelConfig). (Fang, fig 3, paragraph 90-94, “In step 304, the source base station receives a handover request acknowledgement message transmitted by the target 

For claim 22. Fang and Han disclose all the limitations of claim 1, and Fang further teaches: wherein the Handover Preparation Information message does not include an Access Stratum Configuration (AS-Config). (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; an Access Stratum Configuration (AS-Config) is not mentioned (not included))

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and Ying, US 2019/0335365.

For claim 8. Fang teaches: A method of transferring a radio bearer configuration, the method comprising a source fifth-generation base station (Fang, fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; handover between evolved eNB and the 5G base station means handover from 5G base station to evolved eNB and vice versa; when handover is from 5G base station to evolved eNB, source base station is 5G base station, target base station is evolved eNB; also see fig 4, paragraph 100-109 and fig 5, paragraph 110-121 for more details about the handover process from the perspectives of the target base station and UE):
applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment;… the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity (Fang, fig 3, paragraph 90-94, implicit since step 302 indicates that the request sent by the source base station to the target base station contains “one or more DRB information items configured by the source base station for the UE”, which means source base station already applied bearer configuration to configure bearer for communication between source base station and UE before the request; PDU is implicit for communication between 5G base station and UE; paragraph 98, “In an exemplary embodiment, each DRB information item includes: a DRB ID.”; since the claim language doesn’t clearly indicate that “a Protocol Data Unit (PDU) Session Identity” and “radio 
determining to hand over the user equipment to a target Evolved Universal Terrestrial Radio Access base station; (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; clearly source base station determined to handover the UE to the target base station since it transmits the handover request message)
based on the determining to hand over the user equipment, sending a Handover Required message including a Handover Preparation Information message for the user equipment to an Access 
in response to sending the Handover Required message, receiving a Handover Command message from the Access and Mobility Management Function that includes an Evolved Universal Terrestrial Radio Access RRC message including a radio bearer configuration based in part on the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment, the included radio bearer configuration including a radio link control (RLC) configuration; (Fang, fig 3, paragraph 90-94, “In step 304, the source base station receives a handover request acknowledgement message transmitted by the target base station. The handover request acknowledgement message carries first DRB configuration information generated by the target base station for the UE according to the handover request message.”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the UE according to the handover request message. In step 406, the target base station transmits a handover request acknowledgement message carrying the first DRB configuration information to the source base station. In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according 
and transmitting a Radio Resource Control message including the Evolved Universal Terrestrial Radio Access Radio Resource Control message to the user equipment that is effective to cause the user equipment to perform a handover to the target Evolved Universal Terrestrial Radio Access base station. (Fang, fig 3, paragraph 90-94, “In step 306, the source base station transmits a radio resource control (RRC) connection reconfiguration message carrying the first DRB configuration information to the UE, where the first DRB configuration information is used for being configured radio resources by the UE.” first DRB configuration information is an Evolved Universal Terrestrial Radio Access Radio Resource Control message since it is control information from the target base station (evolved eNB); more details from the perspective of the UE in fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… the process of the UE configuring radio resources according to the DRB configuration information in the RRC connection reconfiguration message includes: configuring, by the UE, radio resources for the first DRB according to each tuple information in the DRB addition 
Even though, as discussed above, Fang implicitly teaches: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment;… the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity, (with the interpretation that Protocol Data Unit (PDU) Session Identity is the same as a radio bearer identity as discussed above) as a show of good faith to compact prosecution, Examiner had also provided prior art below to teach it with the narrower interpretation that Protocol Data Unit (PDU) Session Identity is different from a radio bearer identity, in case Applicants want to amend the claims to clearly indicate that “a Protocol Data Unit (PDU) Session Identity” and “radio bearer identity” are different from each other.
Han from the same or similar fields of endeavor teaches: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment;… the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details, “This embodiment of this application provides the following several optional radio resource configuration manners… The radio resource configuration solution provided in 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication between base station and terminal (Han, paragraph 53-55, 189-214) in the analogous art of communication.
Even though as discussed above, Fang implicitly teaches the sending of Handover Required message to an AMF and receiving a Handover Command message from the AMF since fig 2 clearly shows base stations communicate with each other directly through Xn interface or indirectly via core network, AMF is part of core network, however as a show of good faith in order to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Ying from the same or similar fields of endeavor teaches: sending of Handover Required message to an AMF and receiving a Handover Command message from the AMF (Ying, fig 3A-B, paragraph 68-98, “A process of performing handover from a 5G network (a source system) to a 4G network (a target system) is described in the figure… S302. The radio access network node NG-RAN sends, to a source mobility management function entity AMF, a user terminal handover request… S312. The source mobility management function entity AMF sends a handover command to the source radio access network node NG-RAN.”; please notes even though fig 3A, paragraph 68-98 discusses AMF and MME as two separate entities, it can be just one entity as discussed in fig 2, paragraph 8, “In addition, a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ying into Fang and Han, since Fang suggests a technique for handover, and Ying suggests the beneficial way of including function entities such as AMF, MME into such handover so that successful execution of the inter-RAT network handover is ensured, and data service continuity is ensured (Ying, paragraph 12) in the analogous art of communication.

For claim 9. Fang, Han and Ying disclose all the limitations of claim 8, and Han further teaches: further comprising the source fifth-generation base station: transmitting Protocol Data Units to the user equipment using the at least one radio bearer. (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)

For claim 10. Fang, Han and Ying disclose all the limitations of claim 8, and Fang further teaches: wherein the Handover Preparation Information message is a HandoverPreparationInformation message, wherein the HandoverPreparationInformation message comprises a sourceRB-ConfigIntra5GC field, and wherein the sourceRB-ConfigIntra5GC field includes the at least one radio bearer configuration. (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit that one or more data radio bearer (DRB) information items are in fields (areas) of the handover request message)

For claim 11. Fang, Han and Ying disclose all the limitations of claim 8, and Ying further teaches: wherein the sending the Handover Required message to the Access and Mobility Management Function directs the Access and Mobility Management Function to send a Handover Request message including the Handover Preparation Information message to the Evolved Universal Terrestrial Radio Access base station. (Ying, fig 3A-B, paragraph 68-98, “S306. The source mobility management function entity AMF sends a relocation request to a target mobility management function entity MME, where the relocation request is used to instruct the target mobility management function entity to perform inter-RAT network handover on the user terminal… S309. The target mobility management function entity MME sends a handover request to the target base station eNB.”; please notes even though fig 3A, paragraph 68-98 discusses AMF and MME as two separate entities, it can be just one entity as discussed in fig 2, paragraph 8, “In addition, a plurality of SMFs and UPF functions exist in the network, and a universal mobility management entity AMF is shared.”)

For claim 12. Fang, Han and Ying disclose all the limitations of claim 8, and Ying further teaches: wherein the sending the Handover Required message to the Access and Mobility Management Function directs the Access and Mobility Management Function to send a Relocation Request message, including the Handover Preparation Information message, to a Mobility Management Entity. (Ying, fig 3A-B, paragraph 68-98, “S306. The source mobility management function entity AMF sends a relocation request to a target mobility management function entity MME, where the relocation request is used to instruct the target mobility management function entity to perform inter-RAT network handover on the user terminal.”)

For claim 13. Fang, Han and Ying disclose all the limitations of claim 8, and Fang further teaches: wherein the sending the Handover Required message including the Handover Preparation Information message comprises: determining to include the at least one radio bearer configuration in the Handover Preparation Information message based on a capability of the user equipment. (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit since the one or more data radio bearer (DRB) information items are configured by the source base station for the UE)

For claim 14. Fang, Han and Ying disclose all the limitations of claim 8, and Fang further teaches: wherein the at least one radio bearer is a Data Radio Bearer (DRB) or a Signaling Radio Bearer (SRB). (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and Shi, US 2019/0335521 and Zhao, US 2019/0159021.

For claim 15. Fang teaches: A method of transferring a radio bearer configuration, the method comprising a user equipment (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station.”; also see fig 3, paragraph 90-94 and fig 4, paragraph 100-109 for more details about the handover process from the perspectives of the source base station and the target base station): 
receiving a Radio Resource Control message including an Evolved Universal Terrestrial Radio Access Radio Resource Control message from the source fifth-generation base station, the Evolved Universal Terrestrial Radio Access Radio Resource Control message including at least one Radio Link Control configuration associated with the at least one radio bearer; (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station. The DRB configuration information is generated by the target base station for the UE according to a handover request message”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the 
associating the at least one Radio Link Control configuration to the at least one radio bearer of the at least one radio bearer configuration based on the at least one Radio Link Control configuration and the at least one radio bearer configuration have the same radio bearer identity; (Fang, fig 5, 
based on the received Radio Resource Control message, configuring for a handover to a target Evolved Universal Terrestrial Radio Access base station; and transmitting an Evolved Universal Terrestrial Radio Access Radio Resource Control response message to the target Evolved Universal 
Fang doesn’t teach: receiving at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between a source fifth-generation base station and the user equipment; 
Han from the same or similar fields of endeavor teaches: receiving at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between a source fifth-generation base station and the user equipment; (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of communicating such bearer configuration to the terminal so that a PDU session associated with such bearer can be established for communication of PDUs between base station and terminal (Han, paragraph 53-55, 189-214) in the analogous art of communication.
Fang and Han don’t teach: the at least one radio bearer configuration including a data radio bearer (DRB) identity and a signaling radio bearer (SRB) identity;
Shi from the same or similar fields of endeavor teaches: the at least one radio bearer configuration including a data radio bearer (DRB) identity and a signaling radio bearer (SRB) identity; (Shi, paragraph 245, “The NR gNB reserves a corresponding resource for the terminal, creates a corresponding SRB, and sends related configuration information to the terminal by using an RRC message of the MeNB. The configuration information includes at least one of the following: a configuration related to a signaling radio bearer (for example, an SRB ID), a bearer-related configuration (for example, a DRB ID), an RLC configuration, a PDCP configuration, and the like.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shi into Fang and Han, since Han suggests a technique for communicating radio bearer configuration, and Shi suggests the beneficial way of including a data radio bearer (DRB) identity and a signaling radio bearer (SRB) identity into such bearer 
Even though in Fang, it’s implicit that RLC configuration information is associated with DRB ID (based on the RLC configuration information and the DRB configuration information have the same DRB ID since both RLC configuration information and DRB configuration information are for the same DRB) since RLC configuration information is part of DRB configuration information which includes DRB ID and RLC configuration information as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to teach it more clearly.
Zhao from the same or similar fields of endeavor teaches: at least one Radio Link Control configuration associated with the at least one radio bearer; associating the at least one Radio Link Control configuration to the at least one radio bearer of the at least one radio bearer configuration based on the at least one Radio Link Control configuration and the at least one radio bearer configuration have the same radio bearer identity; (Zhao, paragraph 3-15, “Main configuration parameters related to the SRB include: srb-Identity: an identity corresponding to the SRB, for example, a number of the SRB; Rlc-Config: a RLC (Radio Link Control) layer configuration corresponding to the SRB; and logicalChannelConfig: indicating a logical channel configuration of the SRB. Main configuration parameters related to the DRB include: eps-BearerIdentity: an EPS (Evolved Packet System) bearer identity corresponding to the DRB, for example, a number of an EPS bearer; drb-Identity: a DRB identity corresponding to the DRB, for example, a number of the DRB; pdcp-Config: a PDCP (Packet Data Convergence Protocol) layer configuration corresponding to the DRB; rlc-Config: a RLC layer configuration corresponding to the DRB; logicalChannelIdentity: a logical channel identity corresponding to the DRB; and logicalChannelConfig: a logical channel configuration corresponding to the DRB.”; RLC configuration is associated with DRB identity based on the RLC configuration and the DRB configuration have the same DRB identity since both RLC configuration and DRB configuration are for the same DRB (correspond to the same DRB); same reasoning for SRB)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhao into Fang, Han and Shi, since Fang suggests a technique for communicating radio bearer configuration information which includes bearer identity and RLC configuration information, and Zhao suggests the beneficial way of associating such RLC configuration information with such bearer identity based on such radio bearer configuration information and such RLC configuration information have the same bearer identity to conform with standards (Zhao, paragraph 3-15) thus would ease implementation and improve compatibility in the analogous art of communication.

For claim 16. Fang, Han, Shi and Zhao disclose all the limitations of claim 15, and Han further teaches: further comprising the user equipment: transmitting Protocol Data Units to the source fifth-generation base station using the at least one radio bearer. (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)

For claim 17. Fang, Han, Shi and Zhao disclose all the limitations of claim 16, and Fang further teaches: further comprising the user equipment: using the Radio Link Control configuration to transmit Protocol Data Units to the target Evolved Universal Terrestrial Radio Access base station using a radio bearer of the at least one radio bearer. (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… In step 504, the UE configures radio resources according to the DRB configuration information in the RRC connection reconfiguration message… In an exemplary embodiment, the configuring radio resources for the first DRB includes one or more of the following: reestablishing PDCP; reestablishing RLC; reconfiguring the PDCP according to the PDCP configuration information; reconfiguring the RLC according to the RLC configuration information; reconfiguring a logical channel according to the logical channel configuration information; and reconfiguring an association relationship between the first DRB and the flow ID or QoS ID according to the flow ID or QoS ID associated with the first DRB.”; implicit that UE communicates with target base station using the various configurations since UE is handed over to target base station)

For claim 18. Fang, Han, Shi and Zhao disclose all the limitations of claim 15, and Fang and Han further teach: wherein the at least one radio bearer configuration configures a first radio bearer and a second radio bearer, (Fang, fig 4, paragraph 100-109, “The handover request message carries one or more DRB information items configured by the source base station for the UE and one or more flow QoS information items configured by a core network side for the UE… In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: putting, by the target base station, DRB configuration information corresponding to a first DRB in the DRB information items which the target base station 
the method further comprising the user equipment: transmitting Protocol Data Units to the source fifth-generation base station using the first radio bearer; (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)
and transmitting Protocol Data Units to the target Evolved Universal Terrestrial Radio Access base station using the second radio bearer. (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… In step 504, the UE configures radio resources according to the DRB configuration information in the RRC connection reconfiguration message… In an exemplary embodiment, the configuring radio resources for the first DRB includes one or more of the following: reestablishing PDCP; reestablishing RLC; reconfiguring the PDCP according to the PDCP 

For claim 19. Fang, Han, Shi and Zhao disclose all the limitations of claim 15, and Fang further teaches: wherein the Radio Link Control configuration is associated with the at least one radio bearer. (Fang, fig 4, paragraph 100-109, “In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and further in view of Agrawal, US 2013/0084864.

For claim 23. Fang and Han disclose all the limitations of claim 1, however Fang doesn’t teach: wherein the Handover Preparation Information message includes an Access Stratum Configuration (AS-Config), and wherein the AS-Config includes a plurality of configurations, and wherein the plurality of configurations includes at least one of a measurement configuration (MeasConfig) or a radio resource configuration (RadioResourceConfigDedicated). 
Agrawal from the same or similar fields of endeavor teaches: wherein the Handover Preparation Information message includes an Access Stratum Configuration (AS-Config), and wherein the AS-Config 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Agrawal into Fang and Han, since Fang suggests a technique for communicating handover request, and Agrawal suggests the beneficial way of including AS-Config which contains the full MeasConfig for the UE into such message since such information is well-known to be included with handover request message (Agrawal, paragraph 57) thus including it would ease implementation, improve compatibility, and allow the target base station to know about the MeasConfig for the UE in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462